          Case 4:19-cv-00941-JJV Document 28 Filed 05/26/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 CHRISTOPHER PAUL LEMMER,                     *
                                              *
                       Plaintiff,             *
 v.                                           *            No. 4:19-cv-00941-JJV
                                              *
 RAY VANCE, et al.                            *
                                              *
                       Defendants.            *


                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED. It is certified, pursuant to 28 U.S.C. § 1915(a)(3),

that an in forma pauperis appeal from this Judgment and the corresponding Order would not be

taken in good faith

       SO ORDERED this 26th day of May 2020.


                                              ____________________________________
                                              JOE J. VOLPE
                                              UNITED STATES MAGISTRATE JUDGE
